Citation Nr: 0813752	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-10 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
for VA benefits purposes.


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active service from July 1944 to January 
1946.  He died in July 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the appellant's claim for 
death benefits based on a finding that the appellant could 
not be recognized as the surviving spouse of the veteran.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the question of 
whether the appellant is the surviving spouse of the veteran 
for VA benefits purposes.

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

In this case, the RO requested in a June 2004 letter that the 
appellant submit evidence establishing that she was married 
to the veteran.  In November 2004 and May 2005 actions, the 
RO notified the appellant that in order to receive benefits 
as the veteran's surviving spouse, the appellant had to 
submit evidence establishing that a marital relationship 
existed at the time of his death; specifically, the RO 
requested a marriage license documenting the marriage.  
Further, upon receipt of the appellant's March 2006 statement 
that she and the veteran were married on an Indian 
reservation in a tribal ceremony, the RO requested that the 
appellant submit evidence to substantiate the marriage, to 
include affidavits from two witnesses at the ceremony.  The 
RO again notified the appellant of the evidence necessary to 
establish recognition as a veteran's surviving spouse when it 
subsequently re-adjudicated the claim in June 2006.

Notwithstanding these requests from the RO, however, a review 
of the record reveals that the appellant has not been 
provided full notice in accordance with the VCAA with respect 
to the issue currently on appeal.  The VCAA and its 
implementing regulations require VA to provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The appellant must therefore be given the required 
notice with respect to the issue on appeal. Accordingly, the 
case must be remanded in order to comply with the statutory 
requirements of the VCAA. 

Additionally, the claims file is absent proof of the status 
of the appellant as a surviving spouse.  In order for the 
appellant to be eligible for the benefits for which she is 
claiming, such evidence must be provided and associated with 
the claims file. See 38 C.F.R. §§ 3.1(j), 3.50(b), 3.52, 
3.205 (2007).

The Board acknowledges the appellant's report that she and 
the veteran entered into a "common-law" marriage, which she 
claims to have formalized via a tribal ceremony on an Indian 
reservation in the state of Arizona in September 1982.  There 
does not appear to be, however, any documentation, such as a 
marriage license or certificate, to support this claim.  The 
appellant notes in her March 2006 statement that she and the 
veteran drafted a "sworn statement" attesting to their 
marriage, which they had notarized and submitted to the 
Social Security Administration (SSA) as proof of the 
marriage.  The appellant claims that SSA "refuses to honor" 
the document as proof of the marriage.  The appellant has 
further stated that she and the veteran had dealings with SSA 
while living in California, in which they held themselves out 
as a married couple, and that she received SSA benefits as 
the veteran's widow beginning in March 2006.  The RO, 
however, appears to have made no effort to retrieve the sworn 
statement from SSA or any other proof of marriage relied on 
by SSA; nor has sufficient development been undertaken to 
confirm that the appellant received widow's benefits from SSA 
beginning in March 2006.  Given that the sworn statement may 
constitute evidence supporting the appellant's status as a 
surviving spouse of the veteran, the agency of original 
jurisdiction (AOJ) should, on remand, seek the sworn 
statement and any other SSA records pertaining to the 
appellant and the veteran.

The appellant has stated that she and the veteran lived 
together as husband and wife for as long as 9 years prior to 
his death.  She has not, however, submitted sufficient proof 
of marriage under 38 C.F.R. § 3.205 to establish the validity 
of the claimed marriage.  In addition to a marriage license 
or certificate, such proof may consist of affidavits or 
certified statements from two eyewitnesses to the marriage 
ceremony and may contain secondary evidence that such a 
marriage took place or that the parties held themselves out 
as a married couple.  Although notified of the need for such 
evidence, however, the appellant has provided no official 
documentation showing that the veteran held the appellant out 
as his wife or that they ever entered into an arrangement 
similar to marriage.  She has not, further, provided 
affidavits from any individuals stating that they were aware 
that the veteran and the appellant lived together as husband 
and wife until the veteran's death.  She has stated, however, 
that her children and two of the veteran's children were 
present at the tribal marriage ceremony conducted in 
September 1982.  On remand, the appellant should be 
encouraged to obtain affidavits from at least two of the 
witnesses to the ceremony affirming that the ceremony indeed 
took place at the time and in the manner described by the 
appellant.

Additionally, the appellant has stated that medical records 
from her treatment at the Robert F. Kennedy Medical Center in 
Los Angeles, California, would document that the veteran was 
listed as the appellant's spouse on medical forms.  The Board 
notes that the facility was closed in 2004.  Regardless, the 
AOJ should seek to obtain any records that may still be 
available concerning treatment of the veteran or the 
appellant from 1982 to the veteran's death in 1991.  Records 
of particular importance would be those identifying the 
appellant and veteran as spouses or indicating some other 
type of familial association between the parties.

Finally, although she stated in October 2005 and March 2006 
letters that the veteran adopted, variously, her youngest 
daughter and all six of her children from prior 
relationships, the appellant has provided no evidence 
documenting any such adoption or adoptions.  In its notice 
letter, the AOJ should request that the appellant provide any 
documentation showing that the veteran adopted one or more of 
the appellant's children during the time he was purportedly 
married to the appellant.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007) and the implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) are fully complied with and 
satisfied.  Additionally, the AOJ must 
notify the appellant of the information 
and evidence needed to substantiate her 
claim, and what part of such evidence 
she should obtain and what part the RO 
will attempt to obtain on her behalf.  
She should be told to provide any 
evidence in her possession that is 
pertinent to her claim.  She should 
also be told of the criteria for award 
of an effective date in cases such as 
this.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  In its notice letter to the 
appellant, the AOJ should specifically 
inform her what is required to 
substantiate the claim on appeal.  The 
appellant should specifically be 
requested to obtain and submit at least 
two affidavits or sworn statements from 
eyewitnesses to the September 1982 
tribal marriage ceremony.  She should 
also be requested to obtain adoption 
documents or any other evidence tending 
to show that the veteran in fact 
adopted one or more of her children.

3.  The sworn statement submitted to 
the SSA documenting the tribal marriage 
between the veteran and the appellant, 
as well as any records relied upon by 
SSA in awarding the appellant benefits 
as the veteran's widow, should be 
sought.  Additionally, any records 
relied upon by SSA in awarding the 
veteran or the appellants benefits 
during the time they were purportedly 
married-from September 1982 to the 
veteran's death in July 1991-should be 
sought.  The procedures set forth in 38 
C.F.R. § 3.159(c) (2007) regarding 
requesting records from Federal 
facilities must be followed.  All 
records and/or responses received 
should be associated with the claims 
file.

4.  An investigation should be conducted 
with regard to others who might know of 
the marriage of the appellant to the 
veteran, including contacting the 
veteran's surviving children.  Affidavits 
should be secured as to the knowledge any 
relative has regarding the marriage of 
the appellant and the veteran.

5.  After undertaking any other 
development deemed appropriate, or 
suggested by the evidence obtained 
pursuant to the development sought above, 
the issue on appeal should re-adjudicated 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
is not granted, the appellant should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

